Ex 10.10.1

LOGO [g139268logo1.jpg]

PartnerRe Ltd.

Executive Restricted Share Unit Award Agreement

<Name>

<Date>

This Restricted Share Unit Award Agreement (the “Agreement”) commences and is
made effective as of <Date>, by and between PartnerRe Ltd. (the “Company”), and
<Name> (the “Participant”), an employee of the PartnerRe Group (PartnerRe Group
is defined to include PartnerRe Ltd. and its subsidiaries).

WHEREAS, the Company desires to afford the Participant the opportunity to own
common shares, $1.00 par value, of the Company (“Shares”) pursuant to the
PartnerRe Ltd. Amended and Restated Employee Equity Plan (the “Plan”). Further,
it is understood by the Participant and the Company that it is the expectation
of the Company that the Participant will view the grant of such Awards with a
long term view of increasing shareholder value and thereby retain a substantial
portion of such Awards received during the period of employment.

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Conflicts. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the Plan terms and provisions
of which are incorporated herein by reference. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the terms and
provisions of this Agreement, the terms and provisions of the Plan shall govern
and control.

2. Purpose of Award Document. The purpose of this Agreement is to grant
Restricted Share Units (“RSUs”) to the Participant. The Restricted Share Units
that are the subject of this grant will be known as “RSUs”. Each RSU represents
the right to future delivery of one Share, subject to Section 8 of the Plan.

3. Award Agreement. This Award Agreement is entered into pursuant to the terms
of the Plan, and evidences the grant of an equity-based award in the form of
RSUs pursuant to the Plan. By receipt of this Award Agreement, the Participant
acknowledges receipt of a copy of the Plan and further agrees to be bound
thereby and by the actions of the Committee pursuant to the Plan.

4. Grant of RSUs. The Participant is granted an award of RSUs in the amount and
on the date (the “Date of Grant”) as specified in the Notice of RSU attached to
this document.

 

1



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

5. Shareholder Rights. The Participant will have no rights as a shareholder with
respect to the Shares to which this Award relates until the date the Shares are
delivered to the Participant. A RSU shall provide the Participant with the right
to receive dividend equivalents payable in cash from grant until vesting.
Dividend equivalents accrue at the same time and at the same rate as actual
dividends paid on Shares.

6. Vesting. Subject to the terms and conditions contained herein, RSUs shall
fully vest three years following the Date of Grant. All of the Shares underlying
the RSUs will be delivered to the Participant as soon as administratively
practicable after the time of vesting.

7. Transferability. RSUs are transferable only upon vesting. RSUs may be
transferable, to the extent provided in this Agreement, to any person or entity
that would be considered a “family member” of the Participant for purposes of
Form S-8 under the U.S. Securities Act of 1933.

8. Termination. In the event that the Participant ceases to be an employee of
PartnerRe Group prior to the vesting of all of the RSUs granted under this
Agreement, the following conditions shall apply:

a. Death or Disability. Accelerated vesting of RSUs will occur upon the date of
termination as a result of death or disability. All of the Shares underlying the
RSUs will be delivered to the Participant as soon as administratively
practicable after the time of vesting.

b. Company with Cause, Company without Cause, Employee Termination with Good
Reason, Employee Termination without Good Reason (other than for Retirement).
All unvested RSUs shall be forfeited on the date of such termination.

c. Retirement. All unvested RSUs shall continue to vest under the original
vesting provisions for thirty-six (36) months following the date of termination
of employment.

d. Post-termination Covenants. Notwithstanding the provisions of section 8.c.
above, the continuation of the vesting period following retirement is contingent
upon the Executive’s compliance with the limitations on his business activity,
including; (i) refraining from competing in the reinsurance business in the
locations where PartnerRe does business, and, (ii) refraining from soliciting
employees or customers of PartnerRe to a company that competes in the
reinsurance business in the locations where PartnerRe does business, and
(iii) disclosing confidential information of PartnerRe (unless legally required
to do so); until the sooner of (i) thirty–six months following retirement, or
(ii) until all unvested RSUs granted pursuant to this agreement have vested.

e. Retirement. As defined under this agreement is a voluntary termination after
achieving any of the following age and service combinations:

 

  •  

Age 65; or

 

  •  

Age 60 with 10 years of service

 

2



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

In the event that any of the terms laid down in the Participant’s contract of
employment conflict with the provisions of this section, the contract of
employment shall prevail. For the avoidance of doubt, this Award shall follow
the treatment of Options upon termination as set out in such contract of
employment.

9. Entire Agreement. With the exception of any contract of employment that may
be applicable in regard to section 8, as noted above, the Plan and this Award
Agreement (including the Notice of RSU) constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof. Any modification of this
Award Agreement must be in writing signed by the Company. Decisions of the
Committee with respect to the administration and interpretation of the Plan and
this Award Agreement will be final, conclusive and binding on all persons.

10. Data Protection. The Participant hereby acknowledges and agrees that the
PartnerRe Group may process personal data about the Participant in relation to
the RSUs herein (“Personal Data”).

The Participant acknowledges that, in connection with the above and strictly for
said purposes, some Personal Data may be transferred externally to the Company’s
broker, Fidelity Stock Plan Services, LLC.

In addition, the Participant acknowledges that, in connection with the above and
strictly for said purposes, the Company may transfer Personal Data to EDS
Information Business GmbH (“EDS”). EDS is based in Switzerland and is
responsible for the technical and operational aspects of the PartnerRe Group’s
human resource systems.

The Participant shall have the right to access and rectify personal data
maintained by PartnerRe Group.

11. Rights or Entitlements. The Participant hereby acknowledges and agrees that
this award does not provide any entitlement to any benefit other than that
granted under the Plan. The Participant further acknowledges and agrees that any
benefits granted under the Plan are not a part of such Participant’s base
salary, and will not be considered a part of any pension or severance payments
in the event of a termination of the Participant’s employment or service for any
reason.

12. Change in Control. Upon a Change in Control, all RSUs will be subject to
Section 11 of the Plan.

13. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.

14. Governing Law. This Award Agreement will be governed by and construed in
accordance with the laws of Bermuda, without regard to conflict of laws.

 

3



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

15. Headings. Headings are for the convenience of the parties and are not deemed
to be part of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

PARTNERRE LTD.

 

 

Philip Martin Director of Group Compensation & Benefits

 

4



--------------------------------------------------------------------------------

 

Notice of Restricted Share Units

   LOGO [g139268logo1.jpg]

 

<Name>      Award Number:    <####> <Address>      Plan:    EEPF <Address>     
ID:    <####> <Address>        

 

 

Effective <Date> you have been granted an award of <###> Restricted Share Units
(RSUs). These units are restricted until the vest date shown below, at which
time you will receive shares of PartnerRe Ltd. (the Company) common stock.

The current total value of the award is <$###>.

 

   

RSU’s

      

Vest Date

      

<###>

     <Date>   

For further information, please see the Stock Plan Information folder in the
Human Resource section on PartnerRelink.

 

 

By your on-line acceptance and the Company’s signature below, you and the
Company agree that these Restricted Share Units are granted under and are
governed by the terms and conditions of the Company’s Employee Equity Plan and
the Restricted Share Unit Award Agreement.

 

 

 

   PartnerRe Ltd.

 

Wellesley House South, 90 Pitts Bay Road    Telephone    (1 441) 292 0888
Pembroke HM 08, Bermuda    Telefax    (1 441) 296
2250    http://www.partnerre.com